United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 16, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-10438
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

STEFAN DEWAYNE LONGBINE,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-257-ALL-Y
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Stefan Dewayne Longbine appeals from his conviction of

receipt of child pornography.    The Government’s motion for

summary affirmance is GRANTED.    The Government’s motion to

dismiss the appeal is DENIED.    The Government’s motion for an

extension of time in which to file a brief is DENIED as moot.

     Longbine contends that the district court erred by applying

U.S.S.G. § 2G2.2 to determine his offense level and, for the

first time on appeal, that the four-level adjustment to his

offense level for having material depicting sadistic and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10438
                                  -2-

masochistic images of adults having sex with children violated

Blakely v. Washington, 124 S. Ct. 2531 (2004), and constituted

plain error.     Longbine concedes that his Blakely contention is

foreclosed by United States v. Pineiro, 377 F.3d 464 (5th Cir.

2004), petition for cert. filed (U.S. July 14, 2004)(No. 04-

5263), but he raises the issue to preserve it for further review.

     Longbine’s receipt of child pornography was sufficient to

trigger application of U.S.S.G. § 2G2.2.     United States v.

Canada, 110 F.3d 260, 264 (5th Cir. 1997).    Longbine’s argument

that his guideline adjustment violated Blakely is foreclosed by

Pineiro, in which this court held that “Blakely does not extend

to the federal Guidelines.”     Pineiro, 377 F.3d at 465-66.

     AFFIRMED.